Title: William W. Wilkins to Dolley Payne Todd, 22 August 1794
From: Wilkins, William W.
To: Madison, Dolley Payne Todd


Philadelphia August 22nd. 1794.
I will not delay a Moment my ever dear and valued friend to reply to your last interresting Epistle. Flattered as I am by your Condecension in consulting me on this important Occasion and truly and disinterestedly solicitous for your Welfare—the Task I undertake is far from being a painful one. As your friend I feel not the least Hesitation in forming my Opinion—ought I then to feel any reluctance in communicating it?
Mr. M——n is a Man whom I admire. I knew his Attachment to you and did not ther⟨efor⟩e content myself with taking his Character from the Breath of popular Applause—but ⟨consul⟩ted those who knew him intimately in private Life. His p⟨ersonal⟩ Character therefore I have every reason to believe is good and amiable. He unites to the great Talents which have secured him public Approbation those engaging Qualities that contribute so highly to domestic Felicity. To such a Man therefore I do most freely consent that my beloved Sister be united and happy.
Yes my dear and amiable Julia you have my fullest and freest Approbation of the Step you are about to take. No Wish is dearer to my Heart than your Happiness & Heaven is my Witness that nothing is less selfish than my Attachment to you. That I have not been insensible to your Charms ought not I think to be regarded as a Fault—few persons in similar Situations would not have felt their irresistible Influence; but none I will venture to say could have mingled in their Emotions more true Respect and more fraternal Affection than I have.
With respect to the Settlement on your Son—I will give ⟨yo⟩u my Sentiments frankly. You are placed in a critical Situation in this Affair—the Eyes of the World are upon you and your Enemies have already opened their Mouths to censure and Condemn you. I hope you will disappoint them—I believe you will now be just—for you have hitherto always been generous. I must confess I conceive it to be your duty to make some Settlement upon him and I know you too well to doubt your Inclination to do it. The only Question can be to what Amount and in what Manner shall this Settlement be made.
Mr. M——n is as I am informed a Man of genteel tho not of large property. He has a right to expect some part but does not want the whole of your Estate. I would suggest therefore that your House and Stables situate in Fourth Street be previously to your Marriage conveyed to Trustees in Trust to receive the Rents Issues and profits during the Minority of your Son and apply the same first to discharge the Sum of ⅌350 with the Interest (being the remaining Sum due of the purchase Money & which ought to he regarded as an Incumbrance on the premises) & in the second place to the support & Education of your Son (stipulating if you please that for this purpose the payments of the proceeds be made to your future Husband and yourself as it is to be presumed your Son will always remain under your joint Care and Protection) and in trust farther to convey the premises to your Son in fee Simple upon his arriving to the Age of twenty one Years—but if he should die before he attains that Age to convey to yourself and your Heirs.
Your Son as a residuary Legatee of his Grand Father will be intitled to something—but the Amount of the Legacy is wholly uncertain. The provision which I have mentioned will in your Circumstances be a generous one—I only fear it will be thought unreasonably great. But those who know Julia as well as ⟨I do⟩ will look for Conduct at once maternally affectionate and exaltedly bountiful.
If I have given my Opinion with too much freedom—I earnestly solicit your pardon. I am sensible that neither Age or Wisdom or Relationship authorize me to advise—but your own Command has opened my Lips and Friendship bids me be sincere. With the truest—warmest Wishes for your Happiness I am my dear Julia ever & affectionately yours
Wm. W. Wilkins
My respects to Mrs. payne. Hallowell informs me that he considered himself obliged to pay the Money to Isaac & has paid it to his Order. Compliments to Miss Anna. I must beg her pardon for detaining these Letters so long in my possession as I expected daily to hear from you & wished to dispatch in one packet. I shall attend as usual to your Affairs till my power is revoked.
